         Case 1:21-cr-00048-LY Document 377 Filed 04/28/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

United States of America              §
                                      §
vs.                                   §      Case No: AU:21-CR-00048(12)-LY
                                      §
(12) Shawn Malmquist                  §


WITNESS LIST for ARRAIGNMENT / DETENTION HEARING held on April 28, 2021

BY United States of America            BY (12) Shawn Malmquist
1.                                     1. Lauren Malmquist
2.                                     2.
3.                                     3.
4.                                     4.
5.                                     5.
6.                                     6.
7.                                     7.
8.                                     8.
9.                                     9.
10.                                    10.
11.                                    11.
12.                                    12.
13.                                    13.
14.                                    14.
15.                                    15.
16.                                    16.
17.                                    17.
18.                                    18.
